This cause 'having been fully heard, and the court being duly advised in the premises, and the materials of the vessel having been sold by consent of parties for the sum of $3,518.35, and the damaged portion of the cargo for the sum of $979.41, and the remainder of the cargo having been appraised at the valuation of $13,639.S5, but a portion of the cargo appraised at the valuation of $5,206.66, having subsequently, on the application of the claimant, been sold for the sum, as appears by the account sales, of $4,916.97, the remaining portion of the cargo, appraised at the valuation of $8,432.69, having been reshipped, it is now ordered, adjudged, and decreed that the said sales be confirmed,, and that the libelants and petitioners have, receive, and recover for .their services in the premises the sum of $5,200, and that on the satisfaction out of the proceeds in the registry of the court of the said sum of $5,200, together with the costs, and charges to be hereafter taxed in this proceeding, the residue of proceeds be delivered to the claimant for the benefit of ‘ the true owner or owners thereof. And it is further ordered that the boats Rosa and Trump, and their crews, receive the sum of $100 for the services rendered by them, and that the residue of the salvage money be divided among the salvors according to the amounts saved by them respectively.